COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 ANTHONY AGUILAR AND BENITA                  §               No. 08-14-00183-CV
 CASTILLO VILLASENOR,
                                             §                  Appeal from the
                     Appellants,
                                             §             County Court at Law No. 3
 v.
                                             §             of El Paso County, Texas
 JACK SINTON, RICHARD RUDNICK
 AND DENNIS HAMMETT,                         §                 (TC# 2011-2349)

                      Appellees.             §

                                          §
                                        ORDER

        The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until November 17, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Anthony C. Aguilar, the Appellants’ attorney,

prepare the Appellants’ brief and forward the same to this Court on or before November 17,

2014.

        IT IS SO ORDERED this 28th day of October, 2014.

                                                  PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.